Reasons For Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a rectifier coupled to the generator, wherein the rectifier comprises a first plurality of phase legs, wherein each of the first plurality of phase legs comprises a first full bridge cell, wherein, in response to a first current detector positioned between the generator and the rectifier detecting a first fault current flowing from the generator towards the rectifier, all transistors of the first full bridge cell are deactivated to block the first fault current from flowing from the generator through the rectifier, and wherein there is no circuit breaker between the rectifier and the generator; and an inverter, wherein an input of the inverter is coupled to the rectifier via a direct current (DC) link and an output of the inverter is coupled to the transformer, wherein the inverter comprises a second plurality of phase legs, wherein each of the second plurality of phase legs comprises a second full bridge cell, wherein, in response to a second current detector positioned between the inverter and the transformer detecting a second fault current flowing from the transformer towards the inverter, all transistors of the second full bridge cell are deactivated to block the second fault current from flowing from the transformer through the inverter, and wherein there is no circuit breaker between the output of the inverter and the transformer.”.	Regarding claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a rectifier coupled to the generator, wherein the rectifier comprises a first plurality of phase legs, wherein each of the first plurality of phase legs comprises a first full bridge cell, wherein, in response to a first current detector positioned between the generator and the rectifier detecting a first fault current flowing from the generator towards the rectifier, all transistors of the first full bridge cell are deactivated to block the first fault current from flowing from the generator through the rectifier, and wherein there is no circuit breaker between the rectifier and the generator; and an inverter, wherein an input of the inverter is coupled to the rectifier via a direct current (DC) link and an output of the inverter is coupled to the transformer, wherein the inverter comprises a second plurality of phase legs, wherein each of the second plurality of phase legs comprises a second full bridge cell, wherein, in response to a second current detector positioned between the inverter and the transformer detecting a second fault current flowing from the transformer towards the inverter, all transistors of the second full bridge cell are deactivated to block the second fault current from flowing from the transformer through the inverter, and wherein there is no circuit breaker between the output of the inverter and the transformer.”.	Regarding claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…detecting, by a first current detector positioned between the generator and the power converter, a first fault current flowing from the generator towards a rectifier in the power converter, wherein the rectifier is coupled to the generator, wherein the rectifier comprises a first plurality of phase legs, and wherein the first plurality of phase legs comprises a first full bridge cell:
detecting, by a second current detector positioned between the power converter and the transformer, a second fault current flowing from the transformer towards an inverter in the power converter, wherein an input of the inverter is coupled to the rectifier via a direct current (DC) ©£ link and an output of the inverter is coupled to the transformer, and wherein the inverter comprises a second plurality of phase legs, wherein the second plurality of phase legs comprises a second full bridge cell:
in response to the first current detector detecting the first fault current, deactivating all transistors of the first full bridge cell to block the first fault current from flowing from the generator through the rectifier, wherein there is no circuit breaker between the rectifier and the generator; and
in response to the second current detector detecting the second fault current, deactivating all transistors of the second full bridge cell to block the second fault current from flowing from the transformer through the inverter, wherein there is no circuit breaker between the output of the inverter and the transformer.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2838



/KYLE J MOODY/Primary Examiner, Art Unit 2838